ACTION BY WRITTEN CONSENT OF SHAREHOLDERS (Nevada Revised Statutes 78.320(2)) OF Empirical Ventures, Inc. A Nevada Company The undersigned shareholder holding and possessing a majority of the issued and outstanding shares of Common Stock of Empirical Ventures, Inc., a Nevada Company (the “Company”), by his signature below or on a counterpart hereof, hereby adopt the following resolutions, by written consent, effective as of the date hereof, which shall have the same force and effect as if adopted at a meeting duly-convened of the Company. WHEREAS: A. The Company’s Shareholders wish to adopt and approve the actions (the “Actions”) set forth fully herein as it deems the Actions to be in the best interests of the Company on a going-forward basis. B. This Resolution authorizes the Company’s Board of Directors to take the following Actions which shall become effective immediately. IT IS RESOLVED THAT: 1.Change of Corporate Name RESOLVED, That the Corporation is hereby authorized to change the name of the Corporation from Empirical Ventures, Inc. to Go-Page Corproation RESOLVED FURTHER: That Holladay Stock Transfer, Inc., the registrar and transfer agent of the Corporation is authorized to change certificates representing said shares of the Corporation. 2.Increase in Authorized Share Capital RESOLVED, That the Corporation is hereby authorized to increase the Authorized Common Shares from 50, 000,000 fifty Million to 200,000,000two hundred million Common Shares. 3.Reverse Stock Split RESOLVED: That the Corporation is hereby authorized to consolidate the Company's issued and outstanding Common shares of capital stock on athirty five (35) old common shares for one (1) new common share. (1-35). RESOLVED FURTHER: That Holladay Stock Transfer, Inc., the registrar and transfer agent of the Corporation is authorized to change certificates representing said shares of the Corporation. 4.OMNIBUS RESOLUTION. RESOLVED FURTHER:That the proper officers of the Corporation be, and each of them hereby is, authorized, empowered and directed in the name and on behalf of the Corporation, to take any and all actions reasonably necessary or appropriate to carry out the intent of the above resolutions, including the execution of documents, and making any filings with federal and state securities authorities as they deem necessary or appropriate, and that any and all actions taken by the officers in connection therewith are hereby ratified, confirmed, and approved. Certification: I hereby certify that the foregoing is a true and correct copy of a resolution duly passed by the written consent of the Shareholders of Empirical Ventures, Inc. and that the said resolution is now in full force and effect. /s/Derek Ward Date March 3, 2014 BY: Derek Ward 52.20 % Shareholder
